Citation Nr: 0601617	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  98-19 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Veteran represented by: Susan Paczak, Esq.


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1958 to 
January 1962.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal of a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

In May 1999, a hearing scheduled before a hearing officer at 
the RO was cancelled.

When the appeal was initially before the Board in June 2000, 
the Board denied the claim on the merits.  The veteran, 
through counsel, then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2000, the Court granted a joint motion to remand 
the case to the Board and vacated the June 2000 Board 
decision.

In August 2001, the Board promulgated a new decision, denying 
the claim on the merits.  Thereafter, the veteran through his 
counsel, again appealed the Board's decision to the Court.

While the appeal of the August 2001 Board decision was 
pending before the Court, counsel for the veteran filed 
additional evidence at the RO.  The RO considered the 
additional evidence as an application to reopen the claim, 
and in a December 2002 rating decision, adjudicated then 
denied the claim to reopen, holding that the additional 
evidence was not new and material.  The veteran then 
perfected an appeal of the RO's decision to the Board.  In 
December 2004, the Board held a hearing on appeal.

After the Board's hearing, the Court in February 2005 issued 
a decision vacating the August 2001 Board decision and 
remanding the case to the Board for further development and 
issuance of a re-adjudicated decision.

Since the Court has vacated the underlying August 2001 Board 
decision that the claim to reopen was predicated on, the 
appeal to the Board to reopen the claim of service connection 
is moot.  Therefore, in compliance with the Court's decision 
of February 2005, the only issue before the Board is service 
connection for a seizure disorder.      


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the veteran's seizure disorder is etiologically related to 
the veteran's active military service.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, a seizure disorder 
was incurred in service.  38 U.S.C.A. §§ 1131, 5102, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran states that, during service in July 1961, he was 
hit in the head by a thrown beer bottle and was subsequently 
treated for several scalp lacerations requiring sutures.  The 
veteran asserts that his current seizure disorder is related 
to his in-service injury.  Therefore, he believes his 
condition should be service connected.
  
Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury or 
disease in the line of duty. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 
3.303, 3.304, 3.306. Service connection also may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in-service. 38 C.F.R. § 
3.303(d).

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence showing: (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service insurgence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The service medical records show that in July 1961, the 
veteran was hospitalized for two days after he was hit in the 
head by a thrown beer bottle.  He was treated for several 
scalp lacerations on the frontal, temporal, and parietal 
regions, some of which required sutures.  The diagnosis was 
lacerated scalp and the hospital course was benign.  Neither 
residuals of the injury nor a seizure disorder was noted in 
the remainder of the service medical records. 

After service, in August 1971, private medical records 
disclose that the veteran suffered a convulsion.  In 
September 1971, it was noted that the cause of the seizures 
could not be determined.  Medical records disclose that the 
veteran suffered from convulsions in 1985 and 1989.  

In October 1995, a private physician reported that the veteran 
had a history of seizure disorder, post-traumatic, in the late 
1960's with recurrent tonic/clonic episodes in 1989.  The 
impression was partial simple seizure and tonic/clonic seizure 
disorder. 

In July 1997, a private physician stated that as the veteran 
only experienced blunt head trauma in-service, and as his 
work-up was totally negative at the onset of seizures in 
August 1971, and as there was a negative family history of 
seizures, the in-service trauma was a possible cause of his 
seizures.  

In 1999, private physician stated that a review of the 
veteran's magnetic resonance imaging spectroscopy (MRI) was 
unremarkable for strokes or tumors or other etiologies 
evidenced on the study to give rise to seizures.  The 
physician determined that within a reasonable degree of 
medical certainty, the veteran's symptomatology of seizure 
disorder was possibly related to the veteran's head injury 
received in-service.  After examining the patient again in 
2001, he stated that there was no clear etiological factor 
identified as the cause of the veteran's seizures other than 
the old concussion incurred in-service.

A June 1999 VA neurological exam report reflects the 
veteran's history of head injury in-service involving 
lacerations without the loss of consciousness.  The examiner 
noted that an MRI which had been reviewed was normal.  The 
examiner opined that since generally post-traumatic seizures 
begin with a few years of trauma, and the onset of seizures 
in this case was ten years after the trauma, the seizures 
were more likely idiopathic and unrelated to the head trauma.

In an October 2003 letter, a private neurologist stated that 
the veteran's symptom of experiencing déjà vu indicated a 
temporal lobe injury, which occurs frequently with head 
injuries.  The neurologist noted that idiopathic seizures do 
not present with focal complaints such as déjà vu.  The 
neurologist felt that since the veteran had no other risk 
factors for seizures, such as a family history of epilepsy or 
alcohol abuse, the veteran's in-service head injury could not 
be excluded as a cause of the veteran's seizures.    

In the present case, there is no disagreement about the 
existence of an in-service injury.  The service medical 
records confirm that the veteran had a bottle thrown at his 
head and suffered lacerations to the frontal, temporal, and 
parietal regions as a result.  Additionally, both VA and 
private examiners agree that the veteran has a current 
seizure condition.  The only issue is whether the veteran's 
current seizure disorder is related to the in-service trauma.

The Board recognizes that the VA examiner opined that the 
seizure disorder was more likely idiopathic and unrelated to 
the in-service head trauma; whereas three private physicians, 
including a neurologist, stated that the in-service head 
trauma cannot be excluded as a cause of the seizure disorder.  

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). The Board 
notes that evidence being in relative equipoise is more than 
evidence that merely suggests a possible outcome.  Instead, 
there must be at least an approximate balance of positive and 
negative evidence for the veteran to prevail.  Id. at 56.

Here, the Board finds that the October 2003 neurologist's 
opinion to be more persuasive than the 1999 VA opinion.  The 
October 2003 opinion points to specific symptoms and states 
how such relate to the veteran's disorder.  Thus, the Board, 
applying reasonable doubt, finds that the seizure disorder is 
related to the in-service trauma.  Accordingly, the veteran's 
claim for service connection for a seizure condition is 
granted.

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002 & Supp. 2005).  Given the 
favorable outcome as noted above, no conceivable prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  


ORDER

Service connection for a seizure disorder is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


